STEWART, Chief Justice.
This appeal is from the refusal of the lower court to grant injunctive relief against the enforcement of compliance by Olan Mills, Inc., a nonresident corporation, with an ordinance of the City of Nicholas-ville.
That municipality imposes an annual license fee of $50 upon each photograph gallery, itinerant photographer or photographer maintaining a shop within the city limits.
This Nicholasville. ordinance, with respect to a nonresident person,-firm or corporation doing photography business in that city,.is subject to the same objection pointed out in an Elizabethtown ordinance in Olan Mills, Inc., v. City of Elizabethtown, etc., Ky. 269 S.W.2d 201. The facts in this case; mutatis mutandis, are similar to those set fortlrin the City of Elizabethtown case, *523and the legal principle on which the latter case turned controls here! It follows appellant was entitled to the injunctive relief it sought. See also Cordell v. Commonwealth, Ky., 254 S.W.2d 484; Olan Mills, Inc., v. City of Maysville, etc., Ky., 272 S.W.2d 460.
Wherefore, the judgment is. reversed with directions that it be set aside and a new one entered declaring the ordinance void to the extent that it applies to appellant and any nonresident person, firm or corporation engaged in interstate commerce in the City of Nicholasville.
CAMMACK, J., dissenting.